EXHIBIT 12.1 Ratio of Earnings to Fixed Charges Six Months Ended Year Ended December 31, June 30, (Dollars in Thousands) Income (Loss) from Continuing Operations $ $ $ ) $ $ $ ) Plus: Income Taxes ) ) Fixed Charges Earnings Available for Fixed Charges ) Fixed Charges: Interest Expense Estimate Portion of Rental Expense Equivalent to Interest Total Fixed Charges Ratio of Earnings to Fixed Charges -1.1 Calculation of Rental Expense Equivalent to Interest Rental Expense Estimated % Equivalent to Interest % Estimate Portion of Rental Expense Equivalent to Interest
